870 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Ray DELOACH, Plaintiff-Appellant,v.E.B. WRIGHT, Warden, BRCC, Counselor Ashe, Ken Blackwell,Sergeant Nothington, Watch Commander,Defendants-Appellees.Billy Ray DELOACH, Plaintiff-Appellant,v.BRUNC CORRECTIONAL CENTER, E.B. WRIGHT, Lieutenant Goode,Officer Adcock, Defendants-Appellees.
No. 88-7815.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1988.Decided March 1, 1989.

Billy Ray DeLoach, appellant pro se.
Before DONALD RUSSELL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Billy DeLoach appeals the district court's orders dismissing these 42 U.S.C. Sec. 1983 actions for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court in each case ordered appellant to exhaust administrative remedies and to advise the court within 100 days of the result of the administrative proceedings.  It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of the actions.  The district court dismissed the cases without prejudice upon expiration of the 100 day period, appellant not having complied with its orders.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of the actions, without prejudice, when appellant failed to comply with its orders was not an abuse of discretion.  We therefore affirm the judgments below.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.